DETAILED ACTION

The amendments filed on 12/27/2021 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dickinson et al. (US 5002137).

Regarding claims 1 and 13, Dickinson discloses an apparatus  for detecting change of position of a drilling tool (10, 12) of a rock drilling rig (14) during drilling when the drilling tool is rotated around its longitudinal drilling axis (fig 1, abstract); the apparatus  comprising: at least one magnetic source (34) mounted to the rotatable drilling tool and configured to generate rotating magnetic field (col 3, lines 50-53), and wherein a direction of axis  of the rotating magnetic field deviates from the drilling axis (col 1, lines 48-60); at least two magnetometers (50,52, 54) configured to sense the 

Regarding claim 3, Dickinson further discloses that the magnetometers are located on a rock surface surrounding the drill hole being drilled (fig 2).

Regarding claim 4, Dickinson further discloses that the control unit is provided with data on an advanced distance of the magnetic source inside the drilled hole, the control unit being configured to calculate three dimensional position data on the magnetic source in response to the detected position and the received data on the advance distance (col 4 line 18 -col 5 line 62). 

Regarding claims 5 and 14, Dickinson further discloses that wherein the control unit is provided with sensing data from the magnetometers at several measuring points locating at different advance distances of the magnetic source inside the drilled hole the control unit is being configured to compare the calculated position data of the several measuring points and is configured to determine bending of the drilling tool in response to detected deviations in the position data (col 4 lines 1-20).

Regarding claim 6, Dickinson further discloses that the control unit is provided with data on coordinates of the magnetometers and the reference position in a work site coordinate system the control unit being configured to calculate coordinates of the magnetic source in the work site coordinate system (col 4 line 18 -col 5 line 62, figs 2-4).

Regarding claim 7, Dickinson further discloses that the control unit is configured to calculate position of a face surface (32) of the drilling tool in response to input position data of the magnetic source relative to the face surface (abstract, col 3 lines 63-

Regarding claim 8, Dickinson further discloses that the control unit is provided with a processor configured to execute a position detection algorithm the execution of which is configured to calculate the position of the magnetic source in response to the received sensing data of the magnetometers and the input reference data and position data (col 4 line 18 -col 5 line 62 discloses passing the output of the detectors to a microcomputer that is used to execute a position detection algorithm)

Regarding claim 9, Dickinson further discloses that the control unit is configured to execute the position determination without comparing strength of the detected magnetic fields (col 4 line 18 -col 5 line 62 disclose determining the position without comparing strength of the detected magnetic fields).

Regarding claim 10, Dickinson further discloses that the magnetic source is a permanent magnet (abstract).

Regarding claim 11, Dickinson further discloses that the magnetic source is mounted to a drill bit (10) located at a distal end of the drilling tool (fig 1).

Regarding claim 15, Dickinson discloses a computer program product having program code means configured to execute the method of claim 13 when executed by a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 5002137) alone.




Regarding claim 2, in the embodiment shown in fig 1,  Dickinson is silent regarding the fact that the control unit is configured to examine the received sensing data by determining maximum strengths of the received magnetic field values and to determine a corresponding rotation angle of the magnetic source relative to the examined magnetometer the control unit being configured to determine the phase angles between the reference sensing data and any new sensing data by comparing the determined rotation angles of the detected maximum strength values.

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dickinson before him or her, to modify the method disclosed by Dickinson to include determining maximum strengths of the received magnetic field values in order to achieve accurate position outputs. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Viitaniemi et al. (US 20170074086) and Dickinson et al. (US 5002137).

Regarding claim 12, Viitaniemi discloses  A rock drilling rig comprising: a movable carrier (2) at least one drilling boom (3) connected movably to the carrier and equipped with a rock drilling unit (4) wherein the rock drilling unit includes a feed beam (5) and a rock drilling machine (6) supported movably on the feed beam (fig 1, [0089]); 
Viitaniemi is silent regarding the presence at least one apparatus according to claim 1 for determining a position of the drilling tool connectable to the drilling unit. 

Dickinson teaches the apparatus according to claim 1 (see rejection of claim 1 using Dickinson above). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Viitaniemi and Dickinson before him or her, to modify the apparatus disclosed by Viitaniemi to include the apparatus according to claim 1 as taught by Dickinson in order to help determine the position and depth of the drill bit (col 2 lines 1-10)

Response to Arguments


Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
09/25/2021